         Case 3:17-cv-05769-RJB Document 259-1 Filed 03/12/20 Page 1 of 2




 1                                                                      The Honorable Robert J. Bryan

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7

 8   UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                         No. 17-cv-05769-RJB
 9   URBINA, individually and on behalf of all
     those similarly situated,                          [PROPOSED] ORDER
10                                                      GRANTING PLAINTIFFS’
                                     Plaintiffs,        MOTIONS IN LIMINE
11

12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14

15                                 Defendant.

16
            THIS MATTER came before the Court on Plaintiffs’ Motions in Limine. The Court
17
     has reviewed the motions and all evidence submitted in support of, and in opposition, if any,
18
     to the motions, as well as the pleadings on file and argument of counsel, and is otherwise fully
19

20   informed.

21          IT IS HEREBY ORDERED AS FOLLOWS:

22          1. Plaintiffs’ Motions in Limine are hereby GRANTED.
23
            SO ORDERED, this ___________ day of ___________, 2020.
24

25                                                        ______________________________
                                                          The Honorable Robert J. Bryan
26                                                        U.S. District Court Judge


      [ PRO POSED] ORD ER G RANTING                        SCHROETER GOLDMARK & BENDER
                                                               810 Third Avenue ● Suite 500 ● Seattle, WA 98104
      PLTFS.’ MTN S. IN LIMIN E                                   Phone (206) 622-8000 ● Fax (206) 682-2305
      (17-cv-05769-RJB )  1
        Case 3:17-cv-05769-RJB Document 259-1 Filed 03/12/20 Page 2 of 2




 1   PRESENTED BY:

 2   SCHROETER GOLDMARK & BENDER
 3   s/ Jamal Whitehead
 4   Adam J. Berger, WSBA #20714
     Lindsay L. Halm, WSBA #37141
 5   Jamal N. Whitehead, WSBA #39818
     Rebecca J. Roe, WSBA #7560
 6   810 Third Avenue, Suite 500
     Seattle, WA 98104
 7
     Tel: (206) 622-8000
 8   Fax: (206) 682-2305
     berger@sgb-law.com
 9   halm@sgb-law.com
     whitehead@sgb-law.com
10   roe@sgb-law.com
11
     THE LAW OFFICE OF R. ANDREW FREE
12   R. Andrew Free (Admitted Pro Hac Vice)
     PO Box 90568
13   Nashville, TN 37209
     Tel: (844) 321-3221x1
14   Fax: (615) 829-8959
     andrew@immigrantcivilrights.com
15

16   OPEN SKY LAW, PLLC
     Devin T. Theriot-Orr, WSBA # 33995
17   20415 – 72nd Avenue S, Suite 110
     Kent, WA 98032
18   Tel: (206) 962-5052
19   devin@opensky.law

20   MENTER IMMIGRAITON LAW PLLC
     Meena Menter, WSBA #31870
21   MENTER IMMIGRATION LAW PLLC
     8201 – 164th Avenue NE, Suite 200
22   Redmond, WA 98052
23   Tel: (206) 419-7332
     meena@meenamenter.com
24
     Class Counsel
25

26


      [ PRO POSED] ORD ER G RANTING           SCHROETER GOLDMARK & BENDER
                                                 810 Third Avenue ● Suite 500 ● Seattle, WA 98104
      PLTFS.’ MTN S. IN LIMIN E                     Phone (206) 622-8000 ● Fax (206) 682-2305
      (17-cv-05769-RJB )  2
